Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcus Fischer (Reg. 61,201) on 6/10/2022.

The application has been amended as follows: 

	Claims 12-20 are hereby cancelled.
Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, specifically Hu et al., US Pat No 10,480,164 B2, which is the closest reference to the claimed invention and while teaching a mounting portion, water dividing plate, driving mechanism, upper matching portion and lower matching portion along with multiple guiding surfaces, a push rod and an elastic body, does not teach a movable block along with a lower guiding surface and a third upper guiding surface as required for the movable block to which Hu et al. is also lacking in all of the guiding surface interfaces as required by the claim, such as the push rod slidably connected to the lower matching portion, the first upper guiding surface of the push rod contacts and couples to the lower guiding surface of the movable block, the third upper guiding surface of the movable block contacts and couples to the first inner guiding surface of the water dividing plate and the movable block cooperates with the fixing guiding surface of the upper matching portion all in combination with the rest of the claimed limitations. Lin et al., US Pub No 2018/0243764 A1, Lei, US Pat No 9,512,602 B2, and Chou, US Pat No 6,059,200, show aspects of the claimed invention but to a much lesser extent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752